United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40855
                        Conference Calendar


TONY LEE BLACKLOCK,

                                     Plaintiff-Appellant,

versus

RICHARD MORRIS, Major; THOMAS BOUGHNER, Captain;
DANIEL DOMINGUEZ, Sergeant; ONY TREVINO, Correctional Officer IV;
NORMA SAENZ,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-03-CV-94
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tony Lee Blacklock, Texas prisoner # 660791, appeals from

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

for failure to state a claim.   Blacklock argues that the prison

officials were deliberately indifferent to his need for

protection from the other inmates.   Blacklock further alleges

that Thomas Boughner and Norma Saenz violated his civil rights by

reducing his classification status, placing him on restriction,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40855
                                  -2-

and failing to interview witnesses in connection with a

disciplinary hearing.

     Blacklock has not stated a cognizable claim for relief by

showing both that the conditions of his incarceration posed “a

substantial risk of serious harm” and that prison officials

exhibited deliberate indifference to his need for protection.

Newton v. Black, 133 F.3d 301, 308 (5th Cir. 1998).    Blacklock

fails to state a constitutional claim arising out of the

disciplinary hearing.     See Harper v. Showers, 174 F.3d 716, 719

(5th Cir. 1999).   The district court did not err in dismissing

Blacklock’s complaint.

     Because Blacklock’s appeal is without arguable merit, it is

DISMISSED AS FRIVOLOUS.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The dismissal of this appeal

and the district court’s dismissal of Blacklock’s complaint for

failure to state a claim count as strikes under the Prison

Litigation Reform Act.     Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   Blacklock previously earned two strikes in

Blacklock v. Hamilton, No. 97-10304 (5th Cir. Oct. 21, 1997)

(dismissing as frivolous an appeal from the district court’s

dismissal as frivolous), and he was cautioned in that opinion

that future frivolous civil suits and appeals filed by him would

invite the imposition of sanctions.    Because Blacklock has

accumulated at least three strikes under 28 U.S.C. § 1915(g), he

is BARRED from proceeding in forma pauperis in any civil action
                           No. 03-40855
                                -3-

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915 BAR IMPOSED.